DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Behrendt et al. (US 2009/0015837 A1), hereinafter Behrendt.

Regarding claim 1, Behrendt discloses: A test manager and media interface comprising: 
a test environment including: 
a set of test applicators for applying a test stimulus to an item under test; (Behrendt, e.g., see para. [0058] disclosing if the burner flame does not correspond to the desired flame, an exchange of the burner for another burner is initiated by the computer program product (120).  For this purpose, the positioning system (128) deposits the burner (110) in a burner magazine (not shown here), in which further burners are kept, and removes one of the further burners from the burner magazine, which is then used for the flame exposure of the test piece; see also para. [0055] disclosing the burner (110) can be made to move in all three spatial directions; see also para. [0056] disclosing the computer program product (120) controls the positioning system (128) in such a way that the burner (110) is positioned at a prescribed distance (126) from the reference point (124) and the burner (110) is measured with reference to the tip of the burner; see also para. [0057] disclosing during the flame exposure of the test piece (112) by the burner (110)).
a set of sensors that measures at least one test attribute; and (Behrendt, e.g., see para. [0070] disclosing the thickness of the test piece is determined by means of the measuring device; see also para. [0076] disclosing the method steps of fig. 8, wherein the burning time of the test piece is detected, at least implicitly disclosing the use of at timer).
a set of media capture elements that captures media including video of the item under 
test; and (Behrendt, e.g., see fig. 1 to first camera (106) and second camera (108); see also para. [0055] disclosing by means of the positioning system (130), the first camera (106) is positioned in such a way that the test piece (112) is optically captured by the first camera (106); see also para. [0058] disclosing the second camera (108) serves for capturing the burner flame, wherein the second camera (108) is provided in the test chamber (102) in such a way that the burner flame or the burner (110) can be captured by it).
a media interface that generates a graphical user interface (GUI) including at least a portion of the media captured by the set of media capture element . (Behrendt, e.g., see fig. 1 to screen (114), interpreted as the media interface, and projected image (122), interpreted as a graphical user interface (GUI); see also para. [0056] disclosing a projected image (122) of the test piece (112) may be displayed for example on the screen (114).  By analysis of the projected image (122), the outlines of the test piece (112) can be determined by the computer program product (120).  In this way, the position of the test piece (112) in the test chamber can be captured by the image processing and a reference point (124) in the test piece can be determined).
Behrendt is not relied upon as explicitly disclosing: and the at least one attribute, however, it would be obvious to one of ordinary skill in the art at the time of filing to modify Behrendt such that Behrendt’s screen displays information pertaining to the processes, e.g., burning time of the test piece, in order to apprise a user of such process information.  Such modifications fall well within the creative steps that a person ordinary skill in the art would employ in light of Behrendt’s teachings.  See MPEP 2141.03.I.

Regarding claim 2, Behrendt discloses: The test manager and media interface of claim 1, wherein the set of test applicators comprises at least one of a burner, heat source, cold source, ultraviolet light source, sonic source, physical manipulator, or environmental simulator. (Behrendt, e.g., see fig. 1 to burner (110), and see para. [0056] disclosing the computer program product (120) then controls the positioning system (128) in such a way that the burner (110) is positioned at a prescribed distance (126) from the reference point).

Regarding claim 3, Behrendt discloses: The test manager and media interface of claim 1, wherein the set of sensors comprises at least one of a thermocouple, heat flux sensor, photocell, oxygen analyzer, carbon dioxide analyzer, carbon monoxide analyzer, anemometer, clock, or timer. (Behrendt, e.g., see para. [0076] disclosing the method steps of fig. 8, wherein the burning time of the test piece is detected, at least implicitly disclosing the use of at timer).

Regarding claim 4, Behrendt discloses: The test manager and media interface of claim 1, wherein the at least one attribute comprises at least one of heat release, air velocity, mass flow, smoke opacity, hydrogen concentration, total hydrocarbons, temperature, or time. (Behrendt, e.g., see para. [0075] – [0076] disclosing the method steps of fig. 8 in which flame is exposed to the test piece for 10 seconds to begin, wherein flame exposure is established by means of image processing. In step (812) of the method steps of fig. 8, the burning time of the test piece is detected).

	Regarding claim 6, Behrendt discloses: The test manager and media interface of claim 1, wherein the GUI is provided via streaming data during test execution. (Behrendt, e.g., see fig. 1 to screen (114), interpreted as the media interface, and projected image (122), interpreted as the graphical user interface, and see para. [0057] disclosing during the flame exposure of the test piece (112) by the burner (110), image data of the burner (110) and of the test piece are continuously captured by the first camera (106) and the computer program product (120) continually calculates from the projected image (122) at a given time of the test piece (112) and of the burner (11) the distance between the burner (110) and the reference point (124) and compares the distance determined at a given time in the projected image (122) with the distance prescribed in the image data of the reference image).

	Regarding claim 7, Behrendt discloses: The test manager and media interface of claim 1, wherein the GUI is stored to a multimedia file. (Behrendt, e.g., see fig. 1 to memory (118), and para. [0057] disclosing the image data of the reference image are stored by the computer program product (120) in the memory (118)).

	Regarding claim 8, Behrendt discloses: A test environment comprising: (Behrendt, e.g., see fig. 1 to test chamber (102); see also para. [0054] disclosing the apparatus (100) has a test chamber (102)).
a set of test applicators for applying a test stimulus to an item under test; (Behrendt, e.g., see para. [0058] disclosing if the burner flame does not correspond to the desired flame, an exchange of the burner for another burner is initiated by the computer program product (120).  For this purpose, the positioning system (128) deposits the burner (110) in a burner magazine (not shown here), in which further burners are kept, and removes one of the further burners from the burner magazine, which is then used for the flame exposure of the test piece; see also para. [0055] disclosing the burner (110) can be made to move in all three spatial directions; see also para. [0056] disclosing the computer program product (120) controls the positioning system (128) in such a way that the burner (110) is positioned at a prescribed distance (126) from the reference point (124) and the burner (110) is measured with reference to the tip of the burner; see also para. [0057] disclosing during the flame exposure of the test piece (112) by the burner (110)).
a set of sensors that measures at least one test attribute; (Behrendt, e.g., see para. [0070] disclosing the thickness of the test piece is determined by means of the measuring device; see also para. [0076] disclosing the method steps of fig. 8, wherein the burning time of the test piece is detected, at least implicitly disclosing the use of at timer).
a set of media capture elements that captures media including video of the item under test; and (Behrendt, e.g., see fig. 1 to first camera (106) and second camera (108); see also para. [0055] disclosing by means of the positioning system (130), the first camera (106) is positioned in such a way that the test piece (112) is optically captured by the first camera (106); see also para. [0058] disclosing the second camera (108) serves for capturing the burner flame, wherein the second camera (108) is provided in the test chamber (102) in such a way that the burner flame or the burner (110) can be captured by it).
a test manager and media interface that generates a graphical user interface (GUI) including at least a portion of the media captured by the set of media capture element . (Behrendt, e.g., see fig. 1 to computer system (104), interpreted by the examiner as the test manager, and screen(114), interpreted by the examiner as the media interface, and projected image (122), interpreted by the examiner as the GUI; see also para. [0054]-[0055] disclosing computer system (104); and a projected image (122) of the test piece (112) may be displayed for example on the screen (114); see also para. [0056] disclosing a projected image (122) of the test piece (112) may be displayed for example on the screen (114).  By analysis of the projected image (122), the outlines of the test piece (112) can be determined by the computer program product (120).  In this way, the position of the test piece (112) in the test chamber can be captured by the image processing and a reference point (124) in the test piece can be determined).
Behrendt is not relied upon as explicitly disclosing: and the at least one attribute, however, it would be obvious to one of ordinary skill in the art at the time of filing to modify Behrendt such that Behrendt’s screen displays information pertaining to the processes, e.g., burning time of the test piece, in order to apprise a user of such process information.  Such modifications fall well within the creative steps that a person ordinary skill in the art would employ in light of Behrendt’s teachings.  See MPEP 2141.03.I.

Regarding claim 9, Behrendt discloses: The test environment of claim 8, wherein the set of test applicators comprises at least one of a burner, heat source, cold source, ultraviolet light source, sonic source, physical manipulator, or environmental simulator. (Behrendt, e.g., see fig. 1 to burner (110), and see para. [0056] disclosing the computer program product (120) then controls the positioning system (128) in such a way that the burner (110) is positioned at a prescribed distance (126) from the reference point).

Regarding claim 10, Behrendt discloses: The test environment of claim 8, wherein the set of sensors comprises at least one of a thermocouple, heat flux sensor, photocell, oxygen analyzer, carbon dioxide analyzer, carbon monoxide analyzer, anemometer, clock, or timer. (Behrendt, e.g., see para. [0076] disclosing the method steps of fig. 8, wherein the burning time of the test piece is detected, at least implicitly disclosing the use of at timer).

Regarding claim 11, Behrendt discloses: The test environment of claim 8, wherein the at least one attribute comprises at least one of heat release, air velocity, mass flow, smoke opacity, hydrogen concentration, total hydrocarbons, temperature, or time. (Behrendt, e.g., see para. [0075] – [0076] disclosing the method steps of fig. 8 in which flame is exposed to the test piece for 10 seconds to begin, wherein flame exposure is established by means of image processing. In step (812) of the method steps of fig. 8, the burning time of the test piece is detected).

Regarding claim 13, Behrendt discloses: The test environment of claim 8, wherein the GUI is provided via streaming data during test execution. (Behrendt, e.g., see fig. 1 to screen (114), interpreted as the media interface, and projected image (122), interpreted as the graphical user interface, and see para. [0057] disclosing during the flame exposure of the test piece (112) by the burner (110), image data of the burner (110) and of the test piece are continuously captured by the first camera (106) and the computer program product (120) continually calculates from the projected image (122) at a given time of the test piece (112) and of the burner (11) the distance between the burner (110) and the reference point (124) and compares the distance determined at a given time in the projected image (122) with the distance prescribed in the image data of the reference image).

Regarding claim 14, Behrendt discloses: The test environment of claim 8, wherein the GUI is stored to a multimedia file. (Behrendt, e.g., see fig. 1 to memory (118), and para. [0057] disclosing the image data of the reference image are stored by the computer program product (120) in the memory (118)).

Regarding claim 15, Behrendt discloses: A method of executing a test, the method comprising:
directing, by a test manager, a set of test applicators to apply a test stimulus to an item under test; (Behrendt, e.g., see para. [0058] disclosing if the burner flame does not correspond to the desired flame, an exchange of the burner for another burner is initiated by the computer program product (120).  For this purpose, the positioning system (128) deposits the burner (110) in a burner magazine (not shown here), in which further burners are kept, and removes one of the further burners from the burner magazine, which is then used for the flame exposure of the test piece; see also para. [0055] disclosing the burner (110) can be made to move in all three spatial directions; see also para. [0056] disclosing the computer program product (120) controls the positioning system (128) in such a way that the burner (110) is positioned at a prescribed distance (126) from the reference point (124) and the burner (110) is measured with reference to the tip of the burner; see also para. [0057] disclosing during the flame exposure of the test piece (112) by the burner (110)).
measuring, at a set of sensors, at least one test attribute; (Behrendt, e.g., see para. [0070] disclosing the thickness of the test piece is determined by means of the measuring device; see also para. [0076] disclosing the method steps of fig. 8, wherein the burning time of the test piece is detected, at least implicitly disclosing the use of at timer).
capturing, at a set of media capture elements, media including video of the item under test; and (Behrendt, e.g., see fig. 1 to first camera (106) and second camera (108); see also para. [0055] disclosing by means of the positioning system (130), the first camera (106) is positioned in such a way that the test piece (112) is optically captured by the first camera (106); see also para. [0058] disclosing the second camera (108) serves for capturing the burner flame, wherein the second camera (108) is provided in the test chamber (102) in such a way that the burner flame or the burner (110) can be captured by it).
generating, at a media interface, a graphical user interface (GUI) including at least a portion of the media captured by the set of media capture element . (Behrendt, e.g., see fig. 1 to screen (114), interpreted as the media interface, and projected image (122), interpreted as a graphical user interface (GUI); see also para. [0056] disclosing a projected image (122) of the test piece (112) may be displayed for example on the screen (114).  By analysis of the projected image (122), the outlines of the test piece (112) can be determined by the computer program product (120).  In this way, the position of the test piece (112) in the test chamber can be captured by the image processing and a reference point (124) in the test piece can be determined).
Behrendt is not relied upon as explicitly disclosing: and the at least one attribute, however, it would be obvious to one of ordinary skill in the art at the time of filing to modify Behrendt such that Behrendt’s screen displays information pertaining to the processes, e.g., burning time of the test piece, in order to apprise a user of such process information.  Such modifications fall well within the creative steps that a person ordinary skill in the art would employ in light of Behrendt’s teachings.  See MPEP 2141.03.I.

Regarding claim 16, Behrendt discloses: The method of claim 15, wherein the set of test applicators comprises at least one of a burner, heat source, cold source, ultraviolet light source, sonic source, physical manipulator, or environmental simulator. (Behrendt, e.g., see fig. 1 to burner (110), and see para. [0056] disclosing the computer program product (120) then controls the positioning system (128) in such a way that the burner (110) is positioned at a prescribed distance (126) from the reference point).

Regarding claim 17, Behrendt discloses: The method of claim 15, wherein the set of sensors comprises at least one of a thermocouple, heat flux sensor, photocell, oxygen analyzer, carbon dioxide analyzer, carbon monoxide analyzer, anemometer, clock, or timer. (Behrendt, e.g., see para. [0076] disclosing the method steps of fig. 8, wherein the burning time of the test piece is detected, at least implicitly disclosing the use of at timer).

Regarding claim 18, Behrendt discloses: The method of claim 15, wherein the at least one attribute comprises at least one of heat release, air velocity, mass flow, smoke opacity, hydrogen concentration, total hydrocarbons, temperature, or time. (Behrendt, e.g., see para. [0075] – [0076] disclosing the method steps of fig. 8 in which flame is exposed to the test piece for 10 seconds to begin, wherein flame exposure is established by means of image processing. In step (812) of the method steps of fig. 8, the burning time of the test piece is detected).

Regarding claim 19, Behrendt discloses: The method of claim 15 further comprising providing the GUI via streaming data during test execution. (Behrendt, e.g., see fig. 1 to screen (114), interpreted as the media interface, and projected image (122), interpreted as the graphical user interface, and see para. [0057] disclosing during the flame exposure of the test piece (112) by the burner (110), image data of the burner (110) and of the test piece are continuously captured by the first camera (106) and the computer program product (120) continually calculates from the projected image (122) at a given time of the test piece (112) and of the burner (11) the distance between the burner (110) and the reference point (124) and compares the distance determined at a given time in the projected image (122) with the distance prescribed in the image data of the reference image).

Regarding claim 20, Behrendt discloses: The method of claim 15 further comprising storing the GUI to a multimedia file. (Behrendt, e.g., see fig. 1 to memory (118), and para. [0057] disclosing the image data of the reference image are stored by the computer program product (120) in the memory (118)).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt in 
view of Hsu (US 5,210,985 A), hereinafter Hsu.

Regarding claim 5, Behrendt is not relied upon as explicitly disclosing: The test manager and media interface of claim 1, wherein the test environment further includes a fire-proof concrete structure. 
However, Hsu further discloses: wherein the test environment further includes a fire-proof concrete structure. (Hsu, e.g., see fig. 1 and col. 3, lines 14-45 disclosing the walls (14) through (17), floor (18) and roof are constituted by fire-proof material such as concrete and other fire-proof constructive materials).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Behrendt’s test manager and media interface with Hsu’s test environment including a fire-proof concrete structure for at least the reasons that Hsu teaches provisioning an environment for isolating fire hazards; e.g., see col. 3, line 28 – col. 4, line 41.

Regarding claim 12, Behrendt is not relied upon as explicitly disclosing: The test environment of claim 8 further comprising a fire-proof concrete structure.
However, Hsu further discloses: a fire-proof concrete structure. (Hsu, e.g., see fig. 1 and col. 3, lines 14-45 disclosing the walls (14) through (17), floor (18) and roof are constituted by fire-proof material such as concrete and other fire-proof constructive materials).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Behrendt’s test environment with Hsu’s fire-proof concrete structure for at least the reasons that Hsu teaches provisioning an environment for isolating fire hazards; e.g., see col. 3, line 28 – col. 4, line 41.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 3,930,397 A to Suga relates to a combustion testing apparatus.
US 2014/0290328 A1 to Wang et al. relates to a test system and method.
US 2009/0168833 A1 to Sarabi et al. relates to a method and device for testing the fire hazard of a material.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./
Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863